Citation Nr: 1119101	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from October 1981 to April 1982 and from February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the benefit currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is totally unemployable as a result of his service-connected disabilities.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for degenerative joint disease of the lumbar spine (rated as 50 percent disabling), a right anterior cruciate ligament tear (rated as 30 percent disabling), left knee osteoarthritis (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), radiculopathy of the left lower extremity (rated as 10 percent disabling), radiculopathy of the right lower extremity (rated as 10 percent disabling), and a depressive disorder (rated as 10 percent disabling), for a combined disability evaluation of 80 percent.  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

While the Veteran meets the above percentage requirements, the evidence of record does not presently demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Veteran was afforded VA examinations for his service-connected disabilities in January 2006 and February 2006.  However, no opinion was provided during any examination as to whether or not the Veteran's service-connected disabilities, when considered either individually or in their totality, resulted in total unemployability.  In addition, the Veteran's representative argued in a July 2009 statement that the Veteran's disabilities had increased in severity since his 2006 examinations.  

Therefore, a VA examination must be provided to the Veteran before appellate review may proceed.  An opinion as to employability and a description of the current severity of the Veteran's service-connected disabilities must be provided during this examination.  Without this evidence, any decision would require mere speculation on the part of the Board.  

In addition, the most recent VA Medical Center (VAMC) treatment records of evidence are from January 2008.  As such, the record does not reflect the current level of severity of the Veteran's service-connected disabilities and more recent treatment records should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the Veteran's VAMC treatment records prepared since January 2008.  Once these records are obtained, they should be incorporated into the Veteran's claims file.  

2.  Upon completion of the above, the Veteran should be afforded a VA examination(s) before an appropriate specialist(s) to determine the current severity of his service-connected disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected disabilities.

In addition, the examiner is asked to opine as to whether the Veteran's service-connected disabilities, either individually or in their totality, prohibit him from securing or following substantially gainful employment.  

A complete rationale should be provided for all opinions offered.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


